Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s election dated11/8/2021.

Applicant’s election without traverse of Group II in the reply filed on 11/8/2021 is acknowledged.

	The status of the claims is as follows:
		Claims 8-14 and 18-20 have been withdrawn from consideration; and
		Claims 1-7 and 15-17 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statement dated 6/12/2020 has been considered and a copy has been placed in the file.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, lines 2-3, the phraseology “there contact section is connected to the securing section via step section” is not readily understood by the Examiner.  Specifically, what is meant by a “step section”.  In claim 5, line 3, there is a lack of antecedent basis for “the intermediate space”.  In claim 7, line 3, the phraseology “fan-like manner” is indefinite and fails to positively recite the claimed invention.  Exactly what is meant by “fan-like”?  How is “fan-like” specifically defined in the specification?

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-3, 5-7, and 16-17; 4; and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 15-18; 6; and 14 of copending Application No. 16/772,354.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a side window for a vehicle having a first and second surface, a retaining element having a contact section with a contact surface having filling opening for adhesive with grooves that extend towards the filling opening..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-17 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Mori (8,209,908) in view of Mizusawa et al. (2003/0093960 A1).


    PNG
    media_image1.png
    767
    560
    media_image1.png
    Greyscale



Mizusawa et al. (2003/0093960 A1) disclose a window in combination with a retainer which utilizes adhesive to secure the retainer to the window and having the thickness to be any desired thickness (see paragraph [0018].
It would have been obvious before the effective filing date of the claimed invention to provide the adhesive of Mori (8,209,908) to have a thickness between 2-4mm as taught by Mizusawa et al. (2003/0093960 A1) since the thickness of the adhesive would be a matter of design choice and to engineer the thickness of the adhesive to be between 2-4mm would allow for maximum adhesion between the retainer and the window pane surface.  Furthermore the window and the retainer would operate equally as well when forming the adhesive thickness to be between 2-4mm.
With respect to adjusting the amount of Modules of elasticity to be between 400-600Mpa, it would have been obvious before the effective filing date of the claimed invention to provide the Modulus of elasticity of the adhesive of Mori (8,209,908) to be between 400-600Mpa since one of ordinary skilled in the art would adjust the Modulus of elasticity to be maximized as a matter of design choice since one of ordinary skilled in the art would engineer and best range of elasticity of the adhesive in accordance with the thickness to maximize the rigidity between the surface of the glass window pane and the retainer.

Depending on the applicant’s amendments and the filing of a proper Terminal Disclaimer, claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Specifically, patent nos. 6,349,504, 5,987,820, 5,513,468, 4,663,901, Des 273,560, and 4,026,088 disclose channels between the retainer and the window to ensure proper adhesion applied between the surfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JERRY E REDMAN/Primary Examiner, Art Unit 3634